Name: COMMISSION REGULATION (EC) No 181/96 of 31 January 1996 on the transport for the free supply to Kyrgyzstan and Tajikistan of wheat flour
 Type: Regulation
 Subject Matter: transport policy;  foodstuff;  trade policy;  plant product
 Date Published: nan

 1 . 2 . 96 EN Official Journal of the European Communities No L 25/29 COMMISSION REGULATION (EC) No 181/96 of 31 January 1996 on the transport for the free supply to Kyrgyzstan and Tajikistan of wheat flour THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan , and Tajikistan ('), and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2009/95 (2), established the detailed rules applicable to the free supply of agricultural products provided for by Regulation (EC) No 1975/95 ; whereas, it is appropriate to open a tende ­ ring procedure for the supply of 17 500 tonnes of wheat flour intended for Kyrgyzstan and Tajikistan ; Whereas, in view of the present difficulties in these Repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in two lots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals ,  6 000 tonnes made available either in a Community port situated elsewhere other than in the Mediterra ­ nean Sea or in a Community railway station with effect from 11 March 1996 . Lot No 2 : 7 500 tonnes (net) destined for Kyrgyzstan of which :  4 000 tonnes made available either in a Community port situated in the Mediterranean Sea or in a Community railway station with effect from 4 March 1996.  3 500 tonnes made available either in a Community port situated in the Mediterranean Sea or in a Community railway station with effect from 1 1 March 1996. After the expiry of 10 days following the dates mentioned above, the successful tenderer shall be required to reim ­ burse to the Commission the costs which it will have borne to cover all of the costs (waiting, insurance, security, guarantees etc .) referred to at Article 6 ( 1 ) (e) (4) of Regula ­ tion (EC) No 2009/95. The abovementioned quantities may vary by ± 10 % . The definitive quantities will be communicated at the time of award of the supply. 4. The definitive designation of the ports or railway stations will be effected at the time of award of the tender. If the ports of loading are situated elsewhere other than in the Mediterranean Sea, the consignment must be made via the Baltic Sea . If the ports of loading are situated in the Mediterranean Sea, the consignment must be made via the Black Sea . HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 17 500 tonnes (net) of wheat flour as indi ­ cated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 ( 1 ) (b) thereof. The invitation to tender relates to two lots . 2 . The supply costs shall relate to the take-over at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. 3 . The flour will be made available for loading, free on board, stowed on the ship or wagon, during a maximum period of 10 days from the dates indicated in the fol ­ lowing manner : Lot No 1 : 10 000 tonnes (net) destined for Tajikistan of which :  4 000 tonnes made available either in a Community port situated elsewhere other than in the Mediterra ­ nean Sea or in a Community railway station with effect from 4 March 1996. Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130 , B-1049 Brussels . The closing date for the lodgement of tenders shall be 12 February 1996 at 5 p.m. (Brussels time). (') OJ No L 191 , 12. 8 . 1995, p. 2 . 2) OJ No L 196, 19. 8 . 1995, p . 4 . No L 25/30 [ EN Official Journal of the European Communities 1 . 2. 96 In the case of non-acceptance of offers on 12 February 1996, a second closing date for the lodgement of offers shall be 22 February 1996 at 12 noon (Brussels time). In this case all of the dates referred to in Article 1 and Annex I shall be carried forward by 10 days. 2 . The offer shall relate to the supply of the total of the quantities of a lot referred to in Article 1 (3) and must indicate the amount per tonne (net) required in the case where : (a) the quantities are delivered to a port ; (b) the quantities are delivered to a railway station . The global amount need not be indicated . The tenderer must submit a letter of guarantee issued by the rail authorities of the country of first entry into the CIS certifying the availability of the means of transport as well as the wagons necessary for the proper execution of the operation . Article 12 (2) of Regulation (EC) No 2009/95 is applicable also in the case of non payment to the railway authorities of the different Republics of the CIS crossed . 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour referred to in Article 1 (3). 4 . The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 380 per tonne of flour. Article 3 The take-over certificate referred to in the second indent of Article 10 ( 1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex IV. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the designated control agency shall deliver, upon completion of that operation, a certificate certifying the total removal of the quantities for each destination, countersigned by the producer of the flour or his representative, in accordance with the model in Annex III . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1996 . For the Commission Franz FISCHLER Member of the Commission 1 . 2. 96 1 EN I Official Journal of the European Communities No L 25/31 ANNEX I Packaging in Slinged Bags/Big Bags at the rate of 21 sacks of 50 kilogrammes per Slinged Bag/Big Bag. Lot No 1 TAJIKISTAN : 10 000 (net) tonnes of wheat flour. Delivery stage : Goods not unloaded at the frontier points . Final delivery date at the frontier points : Pahtaabad :  4 000 tonnes by 25 April 1996 Nau :  6 000 tonnes by 2 May 1996 Lot No 2 KYRGYZSTAN : 7 500 tonnes (net) of wheat flour. Delivery stage : Goods not unloaded at the frontier points . Final delivery date at the frontier points : Kara-Su :  4 000 tonnes by 25 April 1996 Kara-Su :  1 500 tonnes by 2 May 1996 Kara-Balta :  2 000 tonnes by 2 May 1996 No L 25/32 ( ENI Official Journal of the European Communities 1 . 2 . 96 ANNEX II (a) Place of take-over in Tajikistan 1 . Frontier points of Pahtaabad and Nau  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points , the take-over certificate may not be issued until after unlo ­ ading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible . 2. Authority entitled to deliver the take-over certificate : Ministry of Trade and Material Resources, of the Republic of Tajikistan, Dushanbe, Ul . Bochtar No 37. (b) Place of take-over in Kyrgyzstan 1 . Frontier points of Kara-Su and Kara-Balta  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points , the take-over certificate may not be issued until after unlo ­ ading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible . 2. Authority entitled to deliver the take-over certificate : The National Resource Fund, Lev Tolstoi Street, 234, 720027 Bishkek. 1 . 2 . 96 EN Official Journal of the European Communities No L 25/33 ANNEX III Regulation (EC) No 181 /96 CERTIFICATE OF REMOVAL I , the undersigned, (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : Number of sacks : of 'Big Bags' : Place and date of take-over : Name of boat : Name and address of transport company : Name and address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the producer No L 25/34 EN Official Journal of the European Communities 1 . 2. 96 ANNEX IV Regulation (EC) No 181 /96 Train No TAKE-OVER CERTIFICATE ON THE ARRIVAL OF THE RAIL-WAGONS IN THE COUNTRIES OF DESTINATION I, the undersigned, (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : Place and date of takeover : Wagon numbers Seal numbers Quantity (net weight) Number of packets Date frontier crossed Quantities (') Signature and remarks 1 2 3 \ i I I 4 \ I i I l I 5 \ I i I I I 6 \ I i I I 7 l I I I l 8 \ I i I I 9 l I i I I l 10 (') To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Name, signature and stamp of the beneficiaryRepresentative of monitoring agency Name, signature and stamp